EXHIBIT EE
*DEULHOOH .Re
           dac


                                                                   Page 1
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

                               )
                               )
     RODNEY K., SR., MARY K., )
     MARY K., GUARDIAN AD      )
     LITEM FOR R.K., JR.,      )
     MINOR; STACEY S.T. AND    )            CIVIL ACTION NO.
     G.T.B., MINOR, BY HIS     )            1:18ŞcvŞ343ŞTFMŞN
     GUARDIAN AD LITEM STACEY )
     S.T.; KENNESHA Q. AND     )
     COLBY Q. AND J.C., MINOR, )
     BY HIS GUARDIAN AD LITEM )
     KENNESHA Q.,              )
                               )
                               )
               Plaintiffs,     )
                               )
     VS.                       )
                               )
                               )
     MOBILE COUNTY BOARD OF    )
     EDUCATION, et al.,        )
                               )
                               )
               Defendants.     )

            ********************************************

                           DEPOSITION OF:

                           GABRIELLE KRe
                                      dac


            ********************************************

                          SEPTEMBER 9TH, 2020
                         MOBILE BAY REPORTING
                          110 DAUPHIN STREET
                          MOBILE, AL. 36602
                              9:30 A.M.


 'DXSKLQ 6WUHHW           0RELOH %D\ 5HSRUWLQJ
0RELOH $/                       GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                       Page 15
 1                they're pretty intense. All right.          So you
 2                weren't there that day.       Had you heard any
 3                rumors, either from your brother or from
 4                anybody else at the school that something was
 5                going to happen in the locker room that day?
 6         A.     Not before it happened, no.
 7         Q.     Okay.   And that's what I was asking, before
 8                it happened.    All right. How did you find out
 9                about it?
10         A.     Okay.   So when I left school early to go
11                complete my project, I got home, and I was
12                getting my brothers off of the bus because
13                they played baseball as well.        They had a
14                game that day.    So the plan was to take them
15                to their game, and then I needed to go to the
16                library to print out paperwork for the senior
17                project.    So I called my dad.      I think I had
18                a question about what type of uniform they
19                were supposed to be wearing.        I ended up
20                calling him, and then that's when he informed
21                me of the incident that happened.
22         Q.     And these are your younger brothers?
23         A.     Yes.

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .LP

                                                                       Page 16
 1         Q.     And they were playing ball at school, or was
 2                this at a park?
 3         A.     This was park ball.
 4         Q.     Okay.    So you were at home, you called him
 5                about a question about your younger brothers,
 6                and he told you about this incident; is that
 7                correct?
 8         A.     Yes.
 9         Q.     Do you recall what he told you?
10         A.     All I remember is him shouting through the
11                phone that my brother's arm was broke.
12         Q.     And so what did you do then?
13         A.     That's when I got the twins, put them in the
14                car, I left, and I went straight to the
15                school.
16         Q.     Do you know about what time you got there?
17         A.     No.
18         Q.     When you got there, who else was there?
19         A.     All of the students were gone.          It was only
20                my brother and my uncle was there.
21         Q.     That's Larry?
22         A.     No, that's my grandfather.
23         Q.     Brian.

      'DXSKLQ 6WUHHW           0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                       GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                      Page 17
 1         A.     My uncle is Brian.
 2         Q.     All right.   Got you.
 3         A.     And the ŞŞ I can't think ŞŞ the trainer, she
 4                was there.
 5         Q.     So you pulled into the parking lot, parked,
 6                was your uncle already in the parking lot
 7                when you got there?
 8         A.     Yes, he was already there.
 9         Q.     So did you leave the twins in the car when
10                you got out?
11         A.     Yes.
12         Q.     And so was it you and your uncle who walked
13                to the fieldhouse?
14         A.     Yes, it was me and my uncle.        We walked to
15                the fieldhouse to talk to the trainer, and
16                then Coach Riley was in there as well, and
17                that's when my brother was sitting there by
18                himself with a cast on his hand.
19         Q.     All right.   And where was your brother
20                sitting?
21         A.     I don't remember the exact spot.
22         Q.     I mean, was he in the fieldhouse when you ŞŞ
23         A.     He was in the fieldhouse, but I don’t know

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                       Page 18
 1                exactly where he was sitting.
 2         Q.     Okay.    So it could have been like either on a
 3                bench or a chair or something like that; is
 4                that right?
 5         A.     Yes, sir.
 6         Q.     And did you go into the fieldhouse also or
 7                just your uncle?
 8         A.     I did.
 9         Q.     And so you and your uncle walked in, and you
10                went to the trainer; is that right?
11         A.     The trainer was in the office with Coach
12                Riley.
13         Q.     Was it the trainer's room where she would,
14                you know, work on folks, or was it Coach
15                Riley's office?
16         A.     No, that was his office.
17         Q.     All right.    So you went in and it was Coach
18                Riley and the trainer.       And do you remember
19                the trainer's name?
20         A.     No.
21         Q.     Did the trainer ever have to do any work for
22                you while you ŞŞ the year you played?
23         A.     She did once.     I messed up my finger, she

      'DXSKLQ 6WUHHW           0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                       GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                      Page 19
 1                just had to wrap it up.       That was the only
 2                time we had any interaction.
 3         Q.     All right.    So did both you and your uncle go
 4                into Coach Riley's office?
 5         A.     UhŞhuh, yes, sir.
 6         Q.     And tell me who said what when you were
 7                there?
 8         A.     I don't remember the exact conversation.
 9         Q.     What is I guess the emphasis, or what do you
10                remember about that conversation, even if
11                it's not specific words?
12         A.     Well, I was so distraught that day, so I
13                really wasn't focused on everything that was
14                going on.    I was just focused on my brother.
15         Q.     Sure.
16         A.     But I do remember Coach Riley and my uncle
17                just having a conversation.        I don't remember
18                everything that was said.
19         Q.     Okay.    So do you know about how long that
20                conversation lasted?
21         A.     Maybe a few minutes.      It was pretty quick, it
22                wasn't long.
23         Q.     Wasn't real detailed?

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                       Page 20
 1         A.     No.
 2         Q.     10, 20 minutes, okay.       And then when that
 3                conversation ended, what happened next?
 4         A.     We left.   We didn't leave the school, but we
 5                got my brother and we went outside.           By that
 6                time, my dad was pulling in.
 7         Q.     And was there anybody else besides your dad?
 8         A.     My grandfather was there as well.
 9         Q.     What about Mr. Miles, did he ever come there?
10         A.     Damien Miles?
11         Q.     Yes.
12         A.     Yes, he did, he did.
13         Q.     Do you know if he got there about the same
14                time your dad did or was it later?
15         A.     I don't remember.
16         Q.     So there was you, your uncle, your brother,
17                your father, your grandfather, and Damien
18                Miles; is that correct?
19         A.     Correct.
20         Q.     Was there also an aunt there as well, or do
21                you recall?
22         A.     No.
23         Q.     Okay.   And so you walk out and there's this

      'DXSKLQ 6WUHHW           0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                       GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                        Page 21
 1                group of people there, what happened after
 2                that?
 3         A.     My dad was observing my brother's arm.           We
 4                were trying to figure out what was going on.
 5         Q.     He had a ŞŞ I think you said it was in a
 6                cast?
 7         A.     Yes, sir.   It was really ŞŞ it wasn't an
 8                actual cast ŞŞ
 9         Q.     Wasn't a hard cast?
10         A.     ŞŞ it was just wrapped up.
11         Q.     So it was wrapped up?
12         A.     UhŞhuh.
13         Q.     Do you recall whether he had ŞŞ like, did
14                they put ice on it or anything, or do you
15                remember?
16         A.     I don't remember.
17         Q.     So your father was looking at your brother's
18                arm, then what happened?
19         A.     I don't remember exactly, but I do remember
20                we left.    My father took my brother to the
21                hospital, and then that's when me and the
22                twins, we went back to my grandmother's
23                house.

      'DXSKLQ 6WUHHW          0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                      GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                     Page 71
 1         A.     Yes.
 2         Q.     Okay.   So have you ever heard of anyone on
 3                the football team picking on freshman
 4                football players before?
 5         A.     Yes.
 6         Q.     And who did you hear that from?
 7         A.     I don't remember the exact people.         You know,
 8                when you're in high school, you hear all
 9                types of things from different people, maybe
10                an outside conversation that I wasn't in, but
11                I don’t know the exact people that I heard it
12                from.
13         Q.     Did you ever tell your brother about it?
14         A.     No.
15         Q.     Did you ever tell your parents about it?
16         A.     No.
17         Q.     Did you ever hear about any freshmen football
18                players getting picked on and injured?
19         A.     I don't remember any injuries, but I remember
20                players being picked on.
21         Q.     Did you ever see your brother bleeding at any
22                point on April 27th, 2018?
23         A.     No.

      'DXSKLQ 6WUHHW         0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                     GHSR#PRELOHED\UHSRUWLQJFRP
     *DEULHOOH .Re
                dac


                                                                            Page 72
 1         Q.     Did you ever see him on the floor of the
 2                locker room bleeding that day?
 3         A.     No.        I do remember his lip was busted.         I
 4                didn't see any blood at the time, but I
 5                remember he did have a busted lip.
 6         Q.     All right.       So he had a busted lip, but it
 7                was never bleeding when you were there?
 8         A.     No.
 9         Q.     So tell me about your time at Murphy.               Did
10                you like your time at Murphy?
11         A.     I did.
12         Q.     And you went there your 9th and 10th grade
13                year?
14         A.     Yes.
15         Q.     All right.       And then you said y'all moved?
16         A.     Yes.
17         Q.     And where did y'all move to when that
18                resulted in you going to Davidson?
19         A.     Sollie Road.
20         Q.     Is that where you live today?
21         A.     Yes.
22         Q.     Okay.        And what's that address?
                  Redacted
23         A.                                                  .

      'DXSKLQ 6WUHHW              0RELOH %D\ 5HSRUWLQJ
     0RELOH $/                          GHSR#PRELOHED\UHSRUWLQJFRP
